Title: To George Washington from Colonel Theodorick Bland, 3 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Bedford Township [N.Y.] Novr 3d 1778
  
  By Leiut. Col: Temple (who goes to head Quarters, for the purpose of settling some accounts with the Auditors,) I have the Honor to inform yr Excelly that I have taken every step in my power, to induce the men of my Regt to reenlist, and altho there appears among them a great disposition to Continue in the Service during the war, yet only one man has yet enlisted, They seem unanimously to expect to return home before they enter into a new engagement. There times will expire on the 1st of next month, and from what I can collect from the Officers, (who I have desired to speak to the men individually,) as well as those men I have spoke to my self on the Subject; the best method wd be to March them to their respective homes so that they might arrive some few days before their terms of Enlistment expires and to pay them their arrears up to that time; for I have ever observed that strict Justice mixd with a proper proportion of generosity is the best 
    
    
    
    perswasive for a Soldier to continue in the Service. I wd beg leave to Suggest to yr Excelly that there are a considerable proportion of the 7th & 12th Virga Regts whose times are within a few days of Expiring, & to submit it to Yr Excy whether it wd not be proper, to allow me to recruit men from those Regts out of such as will not again Enlist into the Infantry. You are no stranger Sr to the great disproportion of the bounties allowd in the State of Virginia between the Horse & foot recruits which renders it almost impracticable to obtain recruits for the former in that State, without some such priviledge I am almost confident it will not be in our power to Complete the Regt to the full Complement. To recruit the Regt to the full Complement, allowing only 20 Dolls. ⅌ man including the old men it will require on the best computation I can make Six thousand four Hundred Dollars, which if Yr Excelly thinks proper you’ll will please to give an Order for with such instructions concerng the recruitg Service as you may think necessary. Shd Yr Excellency think it expedient that the men shd be gratified in their request to be marched home I wd take the liberty to inform you that several Parties of the Regt are at this time detached which it might be proper to have Yr orders to Join the Regt as soon as possible some of them being with Genl Gates Others with Lord Stirling and otherwise variously dispersed. I wrote to you a few days ago by Capt. Call relative to the officers, concerng the appointment of which shd be glad to receive yr Excy’s commands & am with the Greatest respect sr Yr very obedt Sevt

  Theok Bland

